Citation Nr: 1707850	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-18 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service connected retropatellar femoral syndrome of the left knee (left knee disability).

2.  Entitlement to a disability rating in excess of 10 percent for service connected retropatellar femoral syndrome of the right knee (right knee disability).

3.  Entitlement to a disability rating in excess of 10 percent for a left ankle disability.

4.  Entitlement to service connection for right ankle disability as secondary to service-connected disabilities.

5.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from January 1997 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

During the pendency of the appeal, in an October 2014 rating decision, the RO granted a separate disability rating for limitation of extension of the left knee and assigned a noncompensable rating, effective July 29, 2014.  

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  After the hearing, the Veteran, through his representative, submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2016).

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Board finds the issue of entitlement to TDIU was raised by the record and testimony at the hearing before the undersigned; therefore, the issue is added to the issues on appeal.  Consideration of the TDIU issue is deferred since the claims for service connection for right ankle disability and for increased ratings for the left ankle, left knee and right knee disabilities are being remanded for further development and adjudication.  The outcome of these claims may impact the TDIU issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required additional development prior to the Board's adjudication of the appeal. 

During the November 2016 Board hearing, the Veteran testified that his VA examinations do not fully show the functional impairment of his left ankle, left knee and right knee disabilities.  After considering the Veteran's testimony regarding the prior VA examinations, the Board finds that an additional examination of the left ankle, left knee and right knee would aid in ensuring that the record contains sufficient evidence upon which to accurately determine the current severity of these disabilities.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Regarding the service connection claim for the right ankle, the Veteran contends that he has a right ankle disability secondary to his service-connected disabilities.  The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed right ankle disability.  An examination is necessary to determine whether the Veteran has a current disability of the right ankle as the representative indicated that there was a previous diagnosis of arthritis of both ankles noted on a January 2014 disability benefits questionnaire.  The Board notes that a December 2013 disability benefits questionnaire that was submitted in January 2014 is associated with the record; however, the questionnaire only indicates ankle pain for both ankles.  Arthritis of the left ankle is noted, but not of the right ankle.

During the Board hearing, the Veteran reported that he has a brace for both ankles.  Although the braces were not prescribed by a doctor, the Veteran's reported use of a right ankle brace is an indication that he may have a current disability.  As the Veteran has provided testimony in the form of personal written statements, hearing testimony and statements from friends and family members, he should be afforded a VA examination to determine whether he has a current right ankle disability, and if so, the severity of such disability.  

In light of the remand, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611   (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

As the issue of entitlement to TDIU is inextricably intertwined with this increased rating claim, the TDIU issue will be held in abeyance pending the completion of the REMAND.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA treatment records.

2.  Upon completion of directive #1, schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected (1) left ankle, (2) left knee, to include limitation of flexion and limitation of extension and (3) right knee disabilities.  The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner must conduct full range of motion studies on the service-connected left ankle, left knee and right knee.  The examiner must first record the range of motion on initial clinical evaluation.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least 3 repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements.  The examination report must confirm that all such testing has been made and reflect those testing results.

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, instability or pain due to repeated use or flare-ups, etc.

For the knees, the examiner must also indicate whether there is recurrent subluxation or lateral instability, and if so, whether such instability is slight, moderate, or severe.

For the left ankle, the examiner must also indicate whether there is marked or moderate limitation of motion.

The examiner should also provide a discussion regarding the impact of the disabilities on the Veteran's ability to maintain employment and the Veteran's current employment status.

The specific evidence upon which each opinion is based must be indicated.

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitation of knowledge in the medical community at large and not those of the particular examiner.

3.  Upon completion of directive #1, schedule the Veteran for a VA examination to determine whether he has a right ankle disability related to service, to include proximately due to or aggravated by the Veteran's service-connected disabilities, to include his bilateral knee disabilities, bilateral hip disabilities, back disability and left ankle disability.  Upon review of the evidence of record, clinical examination of the Veteran, and with consideration of the Veteran's statements, the examiner must:

Determine whether any previously or currently diagnosed right ankle disability is related to the Veteran's service or proximately due to or aggravated by the Veteran's service-connected disabilities, to include his bilateral knee disabilities, bilateral hip disabilities, back disability and left ankle disability.

The specific evidence upon which each opinion is based must be indicated.

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitation of knowledge in the medical community at large and not those of the particular examiner.

4.  Thereafter, review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

5.  Then, readjudicate the claims on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a SSOC and given the appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




